Determination of the respondent State Commissioner dated February 28, 1972, unanimously annulled, on the law, and the matter remanded to respondent for further proceedings, without costs and without disbursements. After a hearing, respondent determined that a check issued to petitioner and claimed to have been lost was actually cashed by petitioner. The check bore an indorsement and the issue was whether or not this indorsement was in petitioner’s handwriting. We have repeatedly held that in such circum*818stances the record lacks substantial evidence unless it contains, as this record does not, testimony as to the execution of the indorsement either from someone who witnessed the indorsement or from a qualified expert (Matter of Boyd V. Wyman, 39 A D 2d 874; Matter of Diaz v. Wymcm, 41 A D 2d 722). Concur — Markevich, J. P., Kupferman, Lane, Steuer and Tilzer, JJ.